Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

ELIZABETH A. BELLIN                                 GREGORY F. ZOELLER
Cohen Law Offices                                   Attorney General of Indiana
Elkhart, Indiana
                                                    GEORGE P. SHERMAN
                                                    Deputy Attorney General

                                                                                  FILED
                                                    Indianapolis, Indiana

                                                                              Aug 15 2012, 9:28 am

                               IN THE                                                 CLERK
                                                                                    of the supreme court,

                     COURT OF APPEALS OF INDIANA                                    court of appeals and
                                                                                           tax court




DANNY K. PEET,                                      )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 20A05-1203-CR-185
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE ELKHART SUPERIOR COURT
                            The Honorable Stephen R. Bowers, Judge
                     Cause Nos. 20D02-0808-FC-113 and 20D02-0809-FC-126



                                         August 15, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
        In this consolidated appeal, Danny K. Peet appeals the revocation of his probation

contending that there was insufficient evidence that he violated the conditions of his

probation in two underlying cases.

        We affirm.

                             FACTS AND PROCEDURAL HISTORY

        In January of 2009, Peet was convicted of burglary, a Class C felony, and

sentenced to six (6) years with four years suspended to probation.                         In October of that

year in a separate case, Peet pled guilty to burglary, a Class C felony, and was sentenced

to five (5) years suspended to probation, but consecutive to his sentence for his earlier

burglary. The terms of Peet’s probation in both cases provided as follows:

        You will submit to drug and alcohol screening as your Probation Officer
        directs. (Specimens may be collected at the Probation Department, your
        home, laboratory or place of employment.)

Appellant’s App. at 43, 177.

        On October 19, 2011, Peet was requested by his probation officer to submit to a

hair follicle test. Peet refused, contending that the probation officer had no authority to

direct him to submit to such a test without a court order. The probation department filed

a violation of probation in both cases alleging that Peet’s failure to submit to the hair

follicle test was a violation of the terms of his probation.1                    Following the hearing, the

trial court revoked Peet’s probation in both cases and ordered him to serve the remainder

of his sentences. Peet now appeals.


        1
           The notice of probation violation also contended that Peet had failed to attend scheduled appointments
with his probation officer, a claim challenged by Peet in his appeal. Because we find the evidence that Peet’s
refusal to submit to drug testing was sufficient, and because proof of a single probation violation is sufficient to
support the decision to revoke probation, we do not reach such issue.

                                                         2
                             DISCUSSION AND DECISION

       We review a trial court’s decision to revoke probation under an abuse of discretion

standard. Williams v. State, 883 N.E.2d 192, 195 (Ind. Ct. App. 2008). A probation

revocation hearing is civil in nature and the State need only prove the alleged violations

by a preponderance of the evidence. Cox v. State, 706 N.E.2d 547, 551 (Ind. 1999). Our

court considers only the evidence most favorable to the judgment and does not reweigh

the evidence presented or judge the credibility of the witnesses. Williams, 883 N.E.2d at

195. The violation of a single condition of probation is sufficient to revoke probation.

Wilson v. State, 708 N.E.2d 32, 34 (Ind. Ct. App. 1999). If there is substantial evidence

of probative value to support the trial court’s conclusion that a defendant has violated any

terms of probation, we will affirm its decision to revoke probation. Cox, 706 N.E.2d at

551.

       The term of Peet’s probation requiring him to “submit to drug and alcohol

screening as your Probation Officer directs” was clear and unambiguous, as was the

evidence that Peet refused to submit to such a test without a court order to do so.

Appellant’s App. at 43, 177 (emphasis added). Peet makes no argument on appeal that

the hair follicle test was not scientifically valid or was unreasonably burdensome in any

way. The evidence was sufficient for the trial court to revoke Peet’s probation, and the

trial court was within its discretion in doing so.

        Affirmed.

NAJAM, J., and MAY, J., concur.




                                               3